

Exhibit 10(iii)


SECURITY AGREEMENT


1.  
Grant.  On this   day of May, 2012, Nexia Holdings, Inc., a Utah corporation
with its principal place of business at 59 West 100 South, second floor, Salt
Lake City, Utah 84101and Green Endeavors, Inc., a Utah corporation with its
principal place of business at 59 West 10 South, second Floor, Salt Lake City,
Utah 84101 (hereinafter called “Debtors”), for valuable consideration, the
receipt of which is acknowledged, grants to Richard D.  Surber, a Utah resident
with his principal place of business at 59 West 100 south, second floor, Salt
Lake City, Utah 84101 and the CEO and President of Debtors,  (hereinafter called
“Secured Party”) a security interest in and mortgages to Secured Party, the
following described property and interests in property of Debtor (hereinafter
called the “Collateral”):



All inventory, equipment, fixtures, stock ownership, including but not limited
to the shares held by Green Endeavors, Inc. in Landis Salon Inc., Lands Salons
II, Inc., Landis Salons III Inc. and ownership rights in Landis Experience
Center LLC, and any other intangible property and all tangible personal property
held by, granted to or owned by the Debtor or that is hereafter acquired by the
debtor subject only to purchase money liens held by sellers or grantors of the
Debtor.


To secure payment of the following obligations of Debtor to Secured Party (all
hereinafter called the “Obligations”):


1.  
All obligations and liabilities of Debtor to Secured Party (including without
limitation all debts, claims and indebtedness of Secured Party) whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable, however evidenced, created,
incurred, acquired or owing and however arising, or by oral agreement or
operation of law or otherwise, including the numerous guaranty of debts of the
Debtors or their related parties by the Secured Party in his personal capacity
including but not limited to:



Bank of America Credit Card account ending with ****;
Bank of America Credit Card account ending with ****;
American Express Credit Card account ending with *****;
American Express Credit Card account ending with *****;
American Express Credit Card account ending with *****;
Chase Credit Card account ending with ****;
Bank of America Credit Card account ending with ****;
American Express Credit Card account ending with *****;
Chevron Gas credit account;
Wells Fargo Visa Credit Card account ending with ****;
Capita One Credit Card account ending with ****;
American Express Credit Card account ending with *****;
Citibank Credit Card account ending with ****;
The Home Depot credit card account ending with ****;
Cyprus Credit Union-vehicle loan;
American Express Credit Card account ending with *****;
US Bank Visa Credit Card account ending with ****
US Bank Visa Credit Card account ending with ****;
American Express Credit Card account ending with *****;
American Express Credit Card account ending with *****;
(CREDIT CARD NUMBERS HAVE BEEN REDACTED)


Wasatch Capital Corporation loan with Midland;
Wasatch Capital Corporation loan with Keybank;
Downtown Development Corporation loan with Cyprus Credit Union;
Chase, Larry H Miller loan for Chrysler/Dodge motor vehicle
Chase Bank line of credit secured by residence of Secured Party;
Lease Agreement of Landis Salons, Inc.;
Promissory Note by Landis Experience Center with William and Nina Wolfson;
and for all unpaid compensation owed to Secured Party by Debtors in an amount of
$585,512 as of December 31, 2010 or for any such unpaid compensation incurred
thereafter.
 
 
 
 

--------------------------------------------------------------------------------

 


2.  
Warranties and Covenants of Debtor.  Debtor warrants and covenants that:



a.  
Except for the security interest granted hereby, Debtor is the owner of the
Collateral free from any adverse lien, security interest or encumbrance, except
as disclosed to the Secured Party, which include Deeds of Trust that secure real
property held by subsidiaries of Debtor; and Debtor will defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest therein.

b.  
No Financing Statement covering any of the Collateral or any proceeds thereof is
on file in any public office.  The Debtor shall immediately notify the Secured
Party in writing of any change in name, address, identity or corporate structure
from that shown in this Agreement and shall also upon demand furnish to the
Secured Party such further information and shall execute and deliver to Secured
Party such financing statements and other documents in form satisfactory to
Secured Party and shall do all such acts and things as Secured Party may at any
time or from time to time reasonably request or as may be necessary or
appropriate to establish and maintain a perfected security interest in the
Collateral as security for the Obligations, subject to no adverse liens or
encumbrances; and Debtor will pay the cost of filing the same or filing or
recording this agreement in all public offices wherever filing or recording is
deemed by Secured Party to be necessary or desirable.  A carbon, photographic or
other reproduction of this agreement is sufficient as a financing statement.

c.  
Debtor will not sell or offer to sell, assign, pledge, lease or otherwise
transfer or encumber the Collateral or any interest therein, outside of the
normal course of business for the Debtor, without the prior consent of Secured
Party.

d.  
Debtor shall keep the Collateral at all times insured against risks of loss or
damage by fire (including so-called extended coverage), theft and such of the
casualties as Secured Party may reasonable require, all in such amounts, under
such forms of policies, upon such terms, for such periods and written by such
companies or underwriters as Secured Party may approve, losses in all cases to
be payable to Secured Party and Debtor as their interests may appear.  All
policies of insurance shall provide that Secured Party’s interest therein shall
not be invalidated by the act, omission or neglect of anyone other than Secured
Party and for at least ten days prior written notice of cancellation to Secured
Party.  Debtor shall furnish Secured Party with certificates of such insurance
or other evidence satisfactory to Secured Party as to compliance with the
provisions of this paragraph.  Secured Party may act as attorney for Debtor in
making, adjusting and settling claims under and cancelling such insurance and
endorsing Debtor’s name on any drafts drawn by insurers of the Collateral.

e.  
Debtor will keep the Collateral free from any adverse lien, security interest or
encumbrance and in good order and repair, shall not waste or destroy the
Collateral or any part thereof, and shall not use the Collateral in violation of
any statute, ordinance or policy of insurance thereon.  Secured Party may
examine and inspect the Collateral at any reasonable time or times, wherever
located.

f.  
Debtor will pay promptly when due all taxes and assessments upon the Collateral
or for its use of operation or upon this Agreement or upon any note or notes
evidencing the Obligations.



3.  
Additional Rights of Parties.  At its option, Secured Party may discharge taxes,
liens or security interests or other encumbrances at time levied or placed on
the Collateral, may place and pay for insurance on the Collateral upon failure
by the Debtor, after having been requested to do so, to provide insurance
satisfactory to the Secured Party, and may pay for the maintenance, repair, and
preservation of the Collateral.  To the extent permitted by applicable law,
Debtor agrees to reimburse Secured Party on demand for any payment made, or any
expense incurred by Secured Party pursuant to the foregoing
authorization.  Until default Debtor may have possession of the Collateral and
use it in any lawful manner not inconsistent with this agreement and not
inconsistent with any policy of insurance thereon.



4.  
Events of Default.  Debtor shall be in default under this agreement upon the
occurrence of any of the following events or conditions, namely:  (a)  default
in the payment or performance of any of the Obligations or of any covenants or
liabilities contained or referred to herein or in any of the Obligations;
(b)  any warranty, representation or statement made or furnished to Secured
Party by or on behalf of Debtor proving to have been false in any material
respect when made or furnished; (c) loss, theft, substantial damage, destruction
sale or encumbrance to any of the Collateral, or the making of any levy, seizure
or attachment thereof or thereon;  (d) dissolution, termination of existence,
filing by Debtor or by any third party against Debtor of any petition under any
Federal bankruptcy statue, insolvency, business failure, appointment of a
receiver of any part of the property of, or assignment for the benefit of
creditors by, Debtor; or (e) the occurrence of an event of default in any
agreement between Debtor and/or Secured Party and its related entities.



5.  
Remedies.  UPON DEFAULT AND AT ANY TIME THEREAFTER, SECURED PARTY MAY DECLARE
ALL OBLIGATIONS SECURED HEREBY IMMEDIATELY DUE AND PAYABLE AND SHALL HAVE THE
REMIDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE OF
UTAH, including without limitation the right to take immediate and exclusive
possession of the Collateral, or any part thereof, and for that purpose may, so
far as Debtor can give authority therefor, with or without judicial process,
enter (if this can be done without breach of the peace), upon any premises on
which the Collateral or any part thereof may be situated and remove the same
therefrom (provided that if the Collateral is affixed to real estate, such
removal shall be subject to the conditions stated in the Uniform Commercial Code
of the State of Utah); and the Secured Party shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale, until disposed of, or
may propose to retain the Collateral subject to Debtor’s right of redemption in
satisfaction of the Debtor’s Obligations as provided in the UCC of the State of
Utah.  Secured party without removal may render the Collateral unusable and
dispose of the Collateral on the Debtor’s premises.  Secured Party may require
Debtor to assemble the Collateral and make it available to Secured Part for
possession at a place to be designated by Secured Party which is reasonably
convenient to both parties.  Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Secured Party will give Debtor at least 5 days’ notice of the time and
place of public sale thereof or of the time after which any private sale or any
other intended disposition thereof is to be made.  The requirements of
reasonable notice shall be met if such notice is mailed, postage prepaid, to the
address of Debtor shown at the beginning of this agreement at least ten days
before the time of the sale or disposition.  Secured Party may buy at any public
sale.  The net proceeds realized upon any such disposition, after deduction for
the expenses of retaking, holding, preparing for sale or lease, selling, leasing
and the like and reasonable attorney’s fees and legal expenses incurred by
Secured Party, shall be applied in satisfaction of the Obligations secured
hereby.  The Secured Party will account to the Debtor for any surplus realized
on such disposition and the Debtor shall remain liable for any deficiency.  The
remedies of the Secured Party hereunder are cumulative and the exercise of any
one or more of the remedies provided for herein or under the Uniform Commercial
Code of the State of Utah shall not be construed as a waiver of any of the other
remedies of the Secured Party so long as any part of the Debtor’s Obligation
remains unsatisfied.


 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  
General.  No waiver by Secured Party of any default shall operate as a waiver of
any other default or of the same default on a future occasion.  All rights of
Secured Party hereunder shall inure to the benefit of its successors and
assigns; and all obligation of Debtor shall bind its successors or
assigns.  This agreement shall become effective when it is signed by Debtor.



All rights of the Secured Party in, to and under this agreement and in and to
the Collateral shall pass to and may be exercised by any assignee thereof.  The
Debtor agrees that if the Secured Party gives notice to the Debtor of an
assignment of said rights, upon such notice the liability of the Debtor to the
assignee shall be immediate and absolute.  The Debtor will not set up any claim
against the Secured Party as a defense, counterclaim or set-off to any action
brought by any such assignee for the unpaid balance owed hereunder or for the
possession of the Collateral, provided that Debtor shall not waive hereby any
right of action to the extent that waiver thereof is expressly made
unenforceable under applicable law.
If any provision of this agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this agreement.



Secured Party:
Debtor:
Richard D. Surber
Nexia Holdings, Inc.
By:  /s/ Richard Surber
By:  /s/ Adrienne Bernstein
 
Its:   Director
 
 
Debtor:
 
Green Endeavors, Inc.
 
By:  /s/ Logan Fast
 
Its   Vice President.


 
 

--------------------------------------------------------------------------------

 


